Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A system for generating collision data captured by safety monitoring equipment on-board a safety truck, the system comprising: a controller comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: receiving an indication of a speed of a first roadway vehicle approaching the safety truck from a speed detection radar on-board the safety truck; receiving video data captured by at least one camera on-board the safety truck of the first roadway vehicle approaching the safety truck; overlaying a textual indication onto frames of the captured video of the first roadway vehicle approaching the safety truck, wherein the textual indication comprises the speed of the first roadway vehicle when approaching the safety truck; storing, in a recording storage comprising at least one non-volatile storage device, the captured video data with the overlain textual indication as recorded video data; receiving an indication of detection by at least one accelerometer on-board the safety truck of a characteristic of an acceleration indicative of the first roadway vehicle colliding with the safety truck; storing, in response to receipt of the indication, a timestamp in the 

As per claim 21, 
A method for generating collision data captured by safety monitoring equipment on-board a safety truck, the method comprising: receiving an indication of a speed of a first roadway vehicle approaching the safety truck from a speed detection radar on-board the safety truck; receiving video data captured by at least one camera on-board the safety truck of the first roadway vehicle approaching the safety truck; overlaying a textual indication onto frames of the captured video of the first roadway vehicle approaching the safety truck, wherein the textual indication comprises the speed of the first roadway vehicle when approaching the safety truck; storing, in a recording storage comprising at least one non-volatile storage device, the captured video data with the overlain textual indication as recorded video data; receiving an indication of detection by at least one accelerometer on-board the safety truck of a characteristic of an acceleration indicative of the first roadway vehicle colliding with the safety truck; storing, in response to receipt of the indication, a timestamp in the recording storage indicating a time and date at which the indication is received; and 52refraining from overwriting a portion of the recorded video that was captured starting at a first predetermined period of time leading up to the time and date of the timestamp and ending at a second predetermined period of time following the time and date of the timestamp.


The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Roy (US 2016/0379483) or Huggins (US 9,489,841) or Tallinger (US 2009/0256697) or Adams (US 2018/0001817) or Ihedinmah (US 2017/0246988) or Strout et al. (US 2014/0111323) or Steffan et al. (US 5,905,434) shows vehicle system comprising speed detection and textual display device. Groeneweg (US 2009/0166998) or Sprague (US 5,208,585) shows truck-mounted attenuator. Avedisov et al. (US 2018/0194352) or Mazuir et al. (US 10,112,528) shows controller that is configured to determine the approaching vehicle speed and data processing.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 21, respectively, including:
receiving an indication of a speed of a first roadway vehicle approaching the safety truck from a speed detection radar on-board the safety truck; receiving video data captured by at least one camera on-board the safety truck of the first roadway vehicle approaching the safety truck; overlaying a textual indication onto frames of the captured video of the first roadway vehicle approaching the safety truck, wherein the textual indication comprises the speed of the first roadway vehicle when approaching the safety truck; storing, in a recording storage comprising at least one non-volatile storage device, the captured video data with the overlain textual indication as recorded video data; receiving an indication of detection by at least one accelerometer on-board the safety truck of a characteristic of an acceleration indicative of the first roadway vehicle colliding with the safety truck; storing, in response to receipt of the indication, a timestamp in the recording storage indicating a time and date at which the indication is received; and refraining from overwriting a portion of the recorded video that was captured starting at a first predetermined period of time leading up to the 47 time and date of the timestamp and ending at a second predetermined period of time following the time and date of the timestamp.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689